                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CR 12-13-BLG-SPW-1

                    Plaintiff,
                                                  ORDER
vs.

MICHAEL RAY LUFBOROUGH,

                    Defendant.

      Before the Court is Defendant’s proposed Order Appointing Counsel. (Doc.

67.) The Court notes that Defendant failed to adhere to Local Criminal Rule

47.1(c), which states:

      Except as otherwise provided in these rules or by order, a proposed order is
      required and permitted only with a motion for extension of time or with an
      unopposed motion. All proposed orders must:

      (2) be e-mailed in WordPerfect or Word format to the judge, so that the
      judge may alter it;

      (5) be e-mailed only to the judge’s address for proposed orders; for
      example, a judge whose initials are XYZ would have an e-mail address of
      xyz_propord@mtd.uscourts.gov; and

      (6) be identified in the subject line of the e-mail by the first defendant’s
      last name, the case number, and an abbreviated description of the document
      and the moving party, for example, Smith CR 08-29-GF p-ord gr def ext
      time

Adherence to this local rule allows the Court, and often the parties, to handle

matters more expeditiously.
      Here, Defense e-filed a proposed order to appoint Kelly J. Varnes. The

proposed order was not submitted to the Judge’s email [TJC_PROPORD@

mtd.uscourts.gov] and lacked the proposed counsel’s contact information.

Compliance with the Local Criminal Rule 47.1 is thus required.

      Accordingly, IT IS ORDERED that Defendant’s filing (Doc. 67) is

REJECTED with leave to file anew.

      DATED this 27th day of November, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
